This opinion is subject to administrative correction before final disposition.




                               Before
                 DEERWESTER, HACKEL, and KIRKBY
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Jacob A. RUFF
          Fire Control Technician Seaman (E-3), U.S. Navy
                             Appellant

                             No. 202200167

                        _________________________

                         Decided: 13 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Angela Tang

 Sentence adjudged 7 April 2022 by a general court-martial convened at
 Naval Station Great Lakes, Illinois, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for thirteen months, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Matthew A. Kozyra, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                   United States v. Ruff, NMCCA No. 202200167
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2